My vote to affirm is based upon the conclusion that there is a failure of proof of defendant's liability under the admitted law of this state.
In Healy v. Sayre, 113 N.J.L. 308, this court said:
"Plaintiff seeks to deduce from the cases a rule, upon which she rests, that where a public nuisance exists the owner of a premises is liable for injuries sustained unless he can show that the nuisance was created without any participation by him and that he had no right to enter and abate it. Such a rule, applied to a state of facts comparable to those before us, would make the existence of a nuisance upon a public highway prima facie
chargeable against an abutting owner unless he disproved by each of two requirements, one that he did not participate in the creation and the other that he had no right to enter upon the highway and abate. * * * We have already found that under established rules the defendants did not create. We conclude further that where a public nuisance consists of the continued presence of foreign materials upon a public sidewalk, part of the highway, an abutting owner not responsible for the creation of the nuisance and without actual knowledge either in himself or his agents of its existence is not rendered liable by the mere fact that he, as such abutting owner, could have entered upon the sidewalk and abated the nuisance had he knowledge of its existence."
The majority opinion does not question the soundness of the statement of law in Healy v. Sayre, but deems it inapplicable because in that case it appeared that the donee of the property to be removed was charged with the duty of removal as an independent contractor. It is further asserted that, in the instant case, it is inferable that defendant or its agents was the creator of the nuisance. Upon this point, I am *Page 155 
obliged to differ with the majority. There is not a word of testimony which suggests that defendant or its agent placed the bag of salt on the sidewalk; nor is there a word of testimony that defendant or its agents knew of its presence until the plaintiff had fallen over it. Even if it be assumed that it was intended to be delivered to defendant's store, this fact would not render defendant liable for its presence on the sidewalk. If the law be expanded to render defendant liable for injuries to one falling over it after knowledge of its presence, in this case there is no testimony of such knowledge. Removal of a nuisance does not render the one removing it liable for its creation. Nor does the statement of the manager, made months later, that "it had lain there too long" suggest either its creation by defendant or knowledge of its existence before the injury occurred. Clearly, the owner had a right, without assuming liability for its creation or continuance, to remove it, and after-acquired knowledge of its existence would not impose such liability. To hold that a prima facie case was made out in this case, is to require a defendant to exculpate itself upon a mere showing that a nuisance existed on the sidewalk, and because it might be inferred that the property on the sidewalk might be intended for delivery to it. Admittedly, there is no such duty imposed upon an abutting owner or occupant.
Mr. Justices Parker, Lloyd and Case and Judge Wells have authorized me to state that they concur in the views above expressed.
For affirmance — PARKER, LLOYD, CASE, DONGES, WELLS, JJ. 5.
For reversal — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, BODINE, HEHER, PERSKIE, DEAR, WOLFSKEIL, RAFFERTY, JJ. 9. *Page 156